                                                                                           



                                                                                       
                                                                                        
                                                                                       
                                                                                        
                                                                                       
                                                                                        
                                                                                       
                                                                                        
                                                                                       
                                                                                        
                                                                                       
                                                                                        
                                                                                       
                                                                                        
                                                                                                                  81,7('67$7(6',675,&7&2857
                                                                                                                                       
                                                                                                                1257+(51',675,&72)&$/,)251,$
                                                                                                                                       
                                                                                         /(,/$%$,5'RQEHKDOIRIKHUVHOIDQG 
                                                                                           DOORWKHUVLPLODUO\VLWXDWHGFRQVXPHUV
                   $OLPLWHGOLDELOLW\SDUWQHUVKLSIRUPHGLQWKH6WDWHRI'HODZDUH




                                                                                                                                       &DVH1RFY00&
                                                                                                                                         
                                                                                                           3ODLQWLII                 
                                                                                                                                        
5(('60,7+//3




                                                                                         YV                                          >352326('@25'(521-2,17
                                                                                                                                         67,38/$7,21
                                                                                                                                       
                                                                                                                                        
                                                                                         0,'/$1'&5(',70$1$*(0(17 
                                                                                           ,1&
                                                                                                                                       
                                                                                                                       
                                                                                      
                                                                                      
                                                                                      
                                                                                      
                                                                                      
                                                                                      
                                                                                      
                                                                                      
                                                                                      
                                                                                      
                                                                                      
                                                                                      
                                                                                                                                                                  
                                                                                                              >352326('@25'(521-2,1767,38/$7,21
                                                                                           
                                                                                              >352326('@25'(521-2,1767,38/$7,215(6(77/(0(17
                                                                                                %HIRUHWKH&RXUWLVWKH3DUWLHV¶-RLQW6WLSXODWLRQUH6HWWOHPHQW7KH3DUWLHVKDYH
                                                                                        UHDFKHG D VHWWOHPHQW RI WKH HQWLUH DFWLRQ DQG UHTXHVW DGGLWLRQDO WLPH WR ILQDOL]H WKH
                                                                                        VHWWOHPHQW
                                                                                                +DYLQJ UHDG DQG FRQVLGHUHG WKH 3DUWLHV¶ -RLQW 6WLSXODWLRQ UH 6HWWOHPHQW DQG
                                                                                        JRRGFDXVHDSSHDULQJWKHUHIRU
                                                                                              ,7,6+(5(%<25'(5('DVIROORZV
                                                                                                     7KH 3DUWLHV KDYH XQWLO 2FWREHU   ZLWKLQ ZKLFK WR HLWKHU ILOH D
                                                                                        GLVPLVVDO RI WKH HQWLUH DFWLRQ SXUVXDQW WR )HGHUDO 5XOH RI &LYLO 3URFHGXUH
                                                                                        D  $ LL RUILOHDVWDWXVUHSRUWUHJDUGLQJWKHSURJUHVVRIWKHLUVHWWOHPHQWHIIRUWV
                   $OLPLWHGOLDELOLW\SDUWQHUVKLSIRUPHGLQWKH6WDWHRI'HODZDUH




                                                                                       DQG
                                                                                                    $OO SHQGLQJ &RXUW GDWHV ± LQFOXGLQJ WKH GHDGOLQH IRU 'HIHQGDQW WR
5(('60,7+//3




                                                                                       UHVSRQGWR3ODLQWLII¶V&RPSODLQW±DUHYDFDWHG
                                                                                      
                                                                                      
                                                                                                                         2FWREHU
                                                                                       25'(5('RQWKLVBBBBBBGD\RIBBBBBBBBBB
                                                                                                           4th
                                                                                      
                                                                                                                                    BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                                                                          BBB
                                                                                                                                            BBBBBBBBBBBBB BBBBBBBBBBBB
                                                                                                                                                             B       BB
                                                                                                                                    +RQRUDEOH0D[LQH0&KHVQH\
                                                                                                                                        QRUDDEOHH0D[LQH0&KHVQH\
                                                                                      
                                                                                      
                                                                                      
                                                                                      
                                                                                      
                                                                                      
                                                                                      
                                                                                      
                                                                                      
                                                                                                                                 
                                                                                                                 >352326('@25'(521-2,1767,38/$7,21
